                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                             4:19CR3065

     vs.
                                                           ORDER
ROOSLUN I. LOGVINENKO,

                  Defendant.


      Defendant has moved to continue the trial, (Filing No. 12), because the
parties are currently engaged in plea discussions. The motion to continue is
unopposed. Based on the showing set forth in the motion, the court finds the
motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to continue, (Filing No. 12), is granted.

      2)    The trial of this case is set to commence before the Honorable
            Richard G. Kopf, Senior United States District Judge, in Courtroom
            1, 100 Centennial Mall North, United States Courthouse, Lincoln,
            Nebraska, at 9:00 a.m. on October 7, 2019, or as soon thereafter as
            the case may be called, for a duration of four (4) trial days. Jury
            selection will be held at commencement of trial.

      3)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and as to Choose an item. defendants, the additional time
            arising as a result of the granting of the motion, the time between
            today’s date and October 7, 2019, shall be deemed excludable time
            in any computation of time under the requirements of the Speedy
            Trial Act, because although counsel have been duly diligent,
            additional time is needed to adequately prepare this case for trial
            and failing to grant additional time might result in a miscarriage of
            justice. 18 U.S.C. § 3161(h)(1) & (h)(7). Failing to timely object to
            this order as provided under this court’s local rules will be deemed a
     waiver of any right to later claim the time should not have been
     excluded under the Speedy Trial Act.

August 8, 2019.

                                  BY THE COURT:

                                  s/ Cheryl R. Zwart
                                  United States Magistrate Judge




                              2
